The judgment of the Supreme Court was entered
Per Curiam.
The words contained in the note sued on, “ if not paid at maturity, waiving exemption appeals without stay of execution,” must have some meaning; they cannot be rejected as insensible. They evidently looked forward to legal proceedings on the note “ if not paid at maturity.” One of these proceedings would be a claim for exemption, and another an inquisition to condemn real estate. What then did “appeals” mean? Evidently it could only mean appeals from an award of arbitration. Compulsory arbitration is so ordinary a step in the collection of debts, that it is plain the parties must have meant to agree that there should be no appeal from an award if one was made in the progress of the proceeding. We think that the agreement is clear and express within all the cases. The court below were therefore right in striking off the appeal. Order affirmed.